*1072On the Court’s own motion, appeal, insofar as taken from the March 2017 Appellate Division order, dismissed, without costs, upon the ground that the order appealed from does not finally determine the proceeding within the meaning of the Constitution; appeal, insofar as taken from that part of the November 2016 Appellate Division order denying petitioner’s motion for poor person relief, dismissed, without costs, upon the ground that that portion of the order does not finally determine the proceeding within the meaning of the Constitution; appeal otherwise dismissed, without costs, upon the ground that no substantial constitutional question is directly involved.
Motion, insofar as it seeks leave to appeal from the March 2017 Appellate Division order, dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution; motion, insofar as it seeks leave to appeal from the portion of the November 2016 Appellate Division order that denied petitioner’s motion for poor person relief, dismissed, without costs, upon the ground that that portion of the order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied. Motion for poor person relief dismissed as academic.